UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22428 Cushing Funds Trust (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant’s telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. The Cushing® MLP Premier Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2014 Common Stock - 15.0% (1) Shares Fair Value General Partnership - 4.4% (1) United States - 4.4% (1) Targa Resources Corp. $ Large Cap Diversified - 10.6% (1) United States - 10.6% (1) Kinder Morgan, Inc. ONEOK, Inc. Williams Companies, Inc. Total Common Stock (Cost $169,106,301) $ Master Limited Partnerships and Related Companies - 88.0% (1) Crude Oil/Refined Products Pipelines and Storage - 1.3% (1) United States - 1.3% (1) Blueknight Energy Partners, L.P. $ Crude Oil & Refined Products - 12.0% (1) United States - 12.0% (1) Genesis Energy, L.P. Nustar Energy, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. General Partnerships - 8.1% (1) United States - 8.1% (1) Alliance Holdings GP, L.P. Crestwood Equity Partners, L.P. Energy Transfer Equity, L.P. Large Cap Diversified - 26.5% (1) United States - 26.5% (1) Enbridge Energy Partners, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. Kinder Morgan Management, LLC (2) Magellan Midstream Partners, L.P. ONEOK Partners, L.P. Plains All American Pipeline, L.P. Williams Partners, L.P. Natural Gas Gatherers & Processors - 23.0% (1) United States - 23.0% (1) Access Midstream Partners, L.P. Atlas Pipeline Partners, L.P. Crosstex Energy, L.P. MarkWest Energy Partners, L.P. PVR Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners, L.P. Natural Gas Gatherers and Processors - 1.5% (1) United States - 1.5% (1) DCP Midstream Partners, L.P. Propane - 5.8% (1) United States - 5.8% (1) NGL Energy Partners, L.P. NGL Energy Partners, L.P. (3)(4) Suburban Propane Partners, L.P. Shipping - 5.1% (1) Bermuda - 1.6% (1) Golar LNG Partners, L.P. Republic of the Marshall Islands - 3.5% (1) Capital Product Partners, L.P. Navios Maritime Partners, L.P. Upstream - 4.7% (1) United States - 4.7% (1) BreitBurn Energy Partners, L.P. Linn Energy, LLC Total Master Limited Partnerships and Related Companies (Cost $984,509,513) $ Preferred Stock - 1.3% (1) Crude Oil/Refined Products Pipelines and Storage - 1.3% (1) United States - 1.3% (1) Blueknight Energy Partners, L.P. $ Total Preferred Stock (Cost $15,099,468) $ Short-Term Investments - Investment Companies - 3.7% (1) United States - 3.7% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (5) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (5) Fidelity Money Market Portfolio - Institutional Class, 0.04% (5) First American Government Obligations Fund - Class Z, 0.01% (5) Invesco STIC Prime Portfolio, 0.04% (5) Total Short-Term Investments (Cost $54,099,647) $ Total Investments - 108.0% (1) (Cost $1,222,814,929) $ Liabilities in Excess of Other Assets - (8.0)% (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Security distributions are paid-in-kind. Restricted security. Fair valued by the Adviser using the Fund’s valuation procedures and subsequently ratified by the Board of Trustees. The position was acquired on November 5, 2013 at $5,918,000 and the fair value accounted for 0.49% of the Fund’s net assets as of February 28, 2014. Rate reported is the current yield as of February 28, 2014. The Cushing® Royalty Energy Income Fund SCHEDULE OF INVESTMENTS (Undaudited) February 28, 2014 Common Stock - 16.3% (1) Shares Fair Value Exploration & Production - 2.7%(1) United States - 2.7% (1) RSP Permian Inc. (2) $ Upstream - 13.6%(1) Canada - 13.6%(1) Arc Resources LTD Bonterra Energy Corp. Crescent Point Energy Corporation Enerplus Corporation Freehold Royalties LTD Total Common Stock (Cost $11,097,615) $ Master Limited Partnerships and Related Companies - 79.4% (1) Coal - 0.8%(1) United States - 0.8% (1) Natural Resource Partners, L.P. $ Crude Oil & Refined Products - 1.8%(1) United States - 1.8% (1) Delek Logistics Partners, L.P. Sprague Resources, L.P. Diversified General Partnerships - 1.4%(1) United States - 1.4% (1) Emerge Energy Services, L.P. Natural Gas Gatherers & Processors - 1.1%(1) United States - 1.1% (1) PVR Partners, L.P. Shipping - 1.5%(1) Republic of the Marshall Islands - 1.5% (1) Capital Products Partners, L.P. Upstream - 71.7%(1) United States - 71.7% (1) Atlas Resource Partners, L.P. BreitBurn Energy Partners, L.P. Dorchester Minerals, L.P. Eagle Rock Energy Partners, L.P. EV Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, LLC LinnCo, LLC LRR Energy, L.P. Memorial Production Partners, L.P. MID-CON Energy Partners, L.P. QR Energy, L.P. Vanguard Natural Resources, LLC Variable Distribution - 1.1%(1) United States - 1.1% (1) Northern Tier Energy, L.P. Total Master Limited Partnerships and Related Companies (Cost $52,971,390) $ Royalty Trusts - 2.3% (1) Upstream - 2.3% (1) United States - 2.3% (1) Pacific Coast Oil Trust $ Sabine Royalty Trust Total Royalty Trusts (Cost $1,842,947) $ Short-Term Investments - Investment Companies - 3.3% (1) United States - 3.3% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (3) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (3) Fidelity Money Market Portfolio - Institutional Class, 0.04% (3) First American Government Obligations Fund - Class Z, 0.01% (3) Invesco STIC Prime Portfolio, 0.04% (3) Total Short-Term Investments (Cost $2,382,689) $ Total Investments - 101.3% (1) (Cost $68,294,641) $ Liabilities in Excess of Other Assets - (1.3)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. No distribution or dividend was made during the period ended February 28, 2014. As such, it is classified as a non-income producing security as of February 28, 2014. Rate reported is the current yield as of February 28, 2014. The Cushing® Renaissance Advantage Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2014 Common Stock- 71.5% (1) Shares Fair Value Chemicals - 7.5%(1) United States - 5.7%(1) CF Industrial Holdings, Inc. $ The Dow Chemical Co. Eastman Chemical Co. Westlake Chemical Corp. Netherlands - 1.8%(1) LyondellBasell Industries NV Commercial Services & Supplies - 0.7%(1) United States - 0.7%(1) Tetra Technologies Inc.(2) Engineering & Construction - 7.3% (1) Switzerland - 1.3% (1) Foster Wheeler AG(2) United States - 6.0% (1) Chart Industries Inc.(2) Cheniere Energy Inc. (2) KBR, Inc. Quanta SVCS Inc.(2) Exploration & Production - 8.2%(1) United States - 8.2%(1) Cabot Oil & Gas Corporation EOG Resource Inc. Noble Energy, Inc. Oasis Pete, Inc.(2) Pioneer Natural Resource Co. Rosetta Resources, Inc.(2) RSP Permian Inc. (2) Independent Power Producers - 2.6%(1) United States - 2.6%(1) Calpine Corporation (2) NRG Energy, Inc. Industrials - 7.6%(1) United States - 7.6%(1) Flowserve Corporation Lincoln Electric Holdings, Inc. MRC Global, Inc.(2) Trinity Industrials, Inc. United Rentals, Inc.(2) Machinery - 2.8%(1) United States- 2.8%(1) ITT Corporation Wabash National Corporation (2) Wabtec Corporation Manufacturing - 2.8% (1) United States - 2.8% (1) Dresser-Rand Group Inc.(2) Greenbrier Cos Inc. (2) Manitowoc Inc. Oil and Gas Services - 4.9%(1) Bermuda - 1.4%(1) Seadrill, LTD Netherlands - 0.7%(1) Franks International N V United States - 2.8%(1) Cameron International Corporation(2) Halliburton Co. U.S. Silica Holdings Inc. Refining - 7.5%(1) United States - 7.5%(1) HollyFrontier Corporation Marathon Petroleum Corporation Phillips 66 Tesoro Corporation Western Refining Inc. Transportation - 14.5%(1) Bermuda - 3.0% (1) Golar LNG LTD Gaslog LTD Canada - 0.5% (1) Canadian Pac, LTD Marshall Islands - 2.3% (1) Ardmore Shipping Corporation Navigator Holdings LTD (2) United States - 8.7%(1) Gatx Corp. Genesee & Wyoming Inc.(2) Kirby Corp.(2) Quality Distribution Inc.(2) SAIA Inc.(2) Swift Transportation Co.(2) Utilities - 5.1%(1) United States - 5.1%(1) CMS Energy Corporation Dominion Resources, Inc Duke Energy Corporation ITC Holdings Corporation Pinnacle West Cap Corporation Total Common Stock (Cost $35,135,379) $ Master Limited Partnerships and Related Companies- 7.2% (1) Crude Oil & Refined Products - 1.4%(1) Unitied States - 1.4%(1) Phillips 66 Partners, L.P. $ Rose Rock Midstream, L.P. Tesoro Logistics, L.P. Natural Gas Gatherers & Processors - 1.1%(1) United States - 1.1%(1) DCP Midstream Partners, L.P. PVR Partners, L.P. Large Cap Divisified - 0.3%(1) United States - 0.3%(1) Williams Partners, L.P. Materials - 1.2%(1) United States - 1.2%(1) OCI Partners, L.P. (2) Other - 0.9%(1) Marshall Islands - 0.9%(1) Seadrill Partners, LLC Shipping - 2.3%(1) Marshall Islands - 1.7% (1) Capital Product Partners, L.P. Navios Maritime Partners, L.P. United States - 0.6%(1) Cheniere Energy Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $3,453,606) $ Short-Term Investments - Investment Companies - 5.1% (1) United States - 5.1% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01%(3) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01%(3) Fidelity Money Market Portfolio - Institutional Class, 0.04% (3) First American Government Obligations Fund - Class Z, 0.01% (3) Invesco STIC Prime Portfolio, 0.04% (3) Total Short-Term Investments (Cost $2,735,289) $ Total Investments - 83.8% (1) (Cost $41,324,274) $ Other Assets in Excess of Liabilities - 16.2% (1) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. No distribution or dividend was made during the period ended February 28, 2014. As such, it is classified as a non-income producing security as of February 28, 2014. Rate reported is the current yield as of February 28, 2014. The cost basis of investments for federal income tax purposes at February 28, 2014 for The Cushing MLP Premier Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ The cost basis of investments for federal income tax purposes at February 28, 2014 for The Cushing Royalty Energy Income Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ The cost basis of investments for federal income tax purposes at February 28, 2014 for The Cushing Renaissance Advantage Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *The above tables only reflects tax adjustments through November 30, 2013.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual reports. Fair Value Measurements Various inputs that are used in determining the fair value of each Fund’s investments are summarized in the three broad levels listed below: ● Level 1 — quoted prices in active markets for identical securities ● Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) ● Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three levels listed below. The Cushing MLP Premier Fund Fair Value Measurements at Reporting Date Using Description Fair Value at February 28, Quoted Prices in Active Markets for Identical Assets
